De France, C.
Conceding the facts as testified to on behalf of the plaintiffs, Moore & Dell, they do not establish any liability upon the part of Tyler to pay the debt sued for. The promise made by Tyler is a promise without consideration, and is not enforceable for that reason. If it were supported by a consideration, still it would be but a special promise to pay the debt of another. Such a promise must be made in writing in order to bind the promisor. The facts of this case, conceding a consideration for the promise, do not bring it within that class of cases contemplated in the authorities cited by counsel for appellee. It is unnecessary to enter upon a discussion of the principles enunciated in the many and somewhat conflicting authorities as to what promises are or are not within the statute; for we regard the promise here involved as a mere naked promise, not enforceable even were it in writing. It appears from the testimony of the constable and Flansburgh that they had started on their way back, without making a levy, before they saw Tyler. No promise of forbearance to Huggins, or to dismiss the suit against him, was made. Tyler testified that a levy upon the machine at that time would not have harmed him, and this stands uncontradicted. No lien was waived, for none existed. An attachment writ, unlike an execution in this respect, does not become a lien until a valid levy is made 'thereunder. Considering these as well as all the other facts in the case, we fail to discover any consideration for the promise upon which this action is founded. The judgment should be reversed.
Rising and Stallohp, CO., concur.
Per Curiam.
For the reasons stated in the foregoing opinion the judgment is reversed and the cause remanded. Reversed.